EXHIBIT 10.3

SECOND AMENDMENT TO

MASSEY ENERGY COMPANY

1997 RESTRICTED STOCK PLAN FOR NON-EMPLOYEE DIRECTORS

As Amended and Restated Effective May 24, 2005

1. Section 8.1(a) of the Plan is revised to read as follows:

(a) Subject to Section 8.l(b) below, if the outstanding shares of Stock of the
Company are increased, decreased, or exchanged for a different number or kind of
shares or other securities, or if additional shares or new or different shares
or other securities are distributed with respect to such shares of Stock or
other securities, through merger, consolidation, sale of all or substantially
all of the property of the Company, reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split or other
distribution with respect to such shares of Stock or other securities, then
(i) the Committee shall make an appropriate and proportionate adjustment in the
number and kind of shares or other securities subject to the outstanding Awards
in such manner as the Committee shall determine in order to retain the economic
value or opportunity provided immediately prior to the transaction for which the
adjustment is made and (ii) in all cases, unless the terms of such transaction
shall provide otherwise, the Committee may make an appropriate and proportionate
adjustment in the maximum number and kind of shares provided in Section 2.4.
Notwithstanding anything to contrary in the foregoing, any such adjustment shall
be made in such a manner that will not affect the status of any Award intended
to be excepted from treatment as nonqualified deferred compensation under
Section 409A of the Internal Revenue Code of 1986, as amended.

Approved

November 14, 2006